TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2015



                                      NO. 03-15-00006-CV


                      Federal National Mortgage Association, Appellant

                                                 v.

                      Gerald R. Haddox and Sharon Haddox, Appellees




   APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 5, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.